FILED
                            NOT FOR PUBLICATION                            DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50234

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00607-PA

  v.
                                                 MEMORANDUM*
GREGORY BRYAN RUSH, a.k.a.
Gregory B. Rush,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Gregory Bryan Rush appeals from the district court’s judgment and

challenges the lifetime term of supervised release imposed following his guilty-

plea conviction for possession of child pornography, in violation of 18 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rush contends that the lifetime term of supervised release is substantively

unreasonable and violates the Eighth Amendment’s prohibition of cruel and

unusual punishment. The district court did not abuse its discretion in sentencing

Rush to a lifetime term of supervision. See United States v. Daniels, 541 F.3d 915,

924 (9th Cir. 2008). The within-Guidelines term of supervision is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including the seriousness of Rush’s offense and his likelihood

of reoffending. See United States v. Williams, 636 F.3d 1229, 1234 (9th Cir.

2011); see also U.S.S.G. § 5D1.2(b) policy stmt. (recommending the maximum

term of supervised release if the offense of conviction is a sex offense). Moreover,

a lifetime term of supervised release is not unconstitutionally disproportionate to

the gravity of the offense under the circumstances in this case. See Williams,

636 F.3d at 1232-33.

      AFFIRMED.




                                          2                                      12-50234